DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 2/15/2021.  Claims 9 & 18 have been canceled.  Claims 1-8 & 10-17 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2013/0126618 A1).
Regarding claim 10, Gao discloses a barcode reader, comprising: 
an illumination assembly (188 - strip), the illumination assembly including an illumination source (170 – illumination source) configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third 
an imaging assembly (120 – monochrome imager) including image capture components [0033 & 0035]; and 
a controller (110 - MPU) configured to: 
cause the illumination assembly to illuminate the object with the first illumination light, the second illumination light, and the third illumination light and configured to cause the imaging assembly to capture monochrome image data when the illumination assembly illuminates the object with the first illumination light, the second illumination light, and the third illumination light [0033, 0036, & 0037]; and 
process the monochrome image data to (i) identify movement of the object, (ii) compensate for the movement, and (iii) determine a color associated with the object [0037, 0040, 0043, 0065, & Figs. 3A-3B],
wherein the controller is configured to determine the color of the object by generating a color vector of the object based on the first monochrome image data, the second monochrome image data, and the third monochrome image data and comparing the color vector to reference data [0041-0045 & 0061].
Regarding claim 11, Gao discloses the barcode reader of claim 10, wherein the monochrome image data includes first monochrome image data, second monochrome image data, and third monochrome image data, and wherein the controller is configured to cause the illumination source to sequentially 1) illuminate the object with the first illumination light and cause the imaging assembly to capture the first monochrome image data while the object is illuminated with the first illumination light; 2) illuminate the 
	Regarding claim 12, Gao discloses the barcode reader of claim 10, wherein the controller determines that the object is stabilized based on at least one of a dwell in a weight of the object on a platter of the barcode reader, and a dwell identified by an infrared proximity sensor system [0034 & 0058].
	Regarding claim 13, Gao discloses the barcode reader of claim 10, wherein the controller is configured to process the monochrome image data to determine a color associated with the object [0033, 0036, 0037, 0040, 0043, 0044, & Figs. 3A-3B].  
Regarding claim 14, Gao discloses the barcode reader of claim 10, wherein the controller is configured to cause the illumination assembly to emit the first illumination light, the second illumination light, and the third illumination light substantially simultaneously and for the imaging assembly to capture the monochrome image data when the object is being illuminated by the first illumination light, the second illumination light, and the third illumination light, the controller is configured to decode barcode data [0051-0053].
Regarding claim 15, Gao discloses a barcode reader, comprising: 
outer housing) [0034]; 
an illumination assembly (188 - strip) disposed in the housing, the illumination assembly including an illumination source (170 – illumination source) configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third illumination light having a third color, each of the first color, the second color, and the third color being different from one another [0037]; 
an imaging assembly (120 – monochrome imager) including image capture components [0033 & 0035]; and 
a controller (110 - MPU) configured to: 
cause the illumination source to sequentially 1) illuminate the object with the first illumination light and cause the imaging assembly to capture first monochrome image data while the object is illuminated with the first illumination light; 2) illuminate the object with the second illumination light and cause the imaging assembly to capture second monochrome image data while the object is illuminated with the second illumination light; and 3) illuminate the object with the third illumination light and cause the imaging assembly to capture third monochrome image data while the object is illuminated with the third illumination light; and 20152726US02process the first monochrome image data, the second monochrome image data, and the third monochrome image data to (i) identify movement of the object, (ii) compensate for the movement, and (iii) determine a color associated with the object [0033, 0036, 0037, 0040, 0043, 0044, & Figs. 3A-3B],
wherein the controller is configured to determine the color of the object by generating a color vector of the object based on the first monochrome image data, the 
	Regarding claim 16, Gao discloses the barcode reader of claim 15, wherein the controller is configured to determine that the object is stabilized based on at least one of: 1) a dwell of a weight of the object on a platter of the barcode reader; 2) a dwell identified by an infrared proximity sensor system; 3) a manual input; 4) or an audio input [0034 & 0058].  
	Regarding claim 17, Gao discloses the barcode reader of claim 15, wherein the controller is configured to process the first monochrome image data, the second monochrome image data, and the third monochrome image data and is configured to identify and compensate for movement of the object within at least one of the first monochrome image data, the second monochrome image data, or the third monochrome image data to enable a position of the object within the first monochrome image data, the second monochrome image data, and the third monochrome image data to substantially align [0033, 0034, 0036, 0037, 0040, 0043, 0044, 0065, & Figs. 3A-3B].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Kearney et al. (US 2013/0175341 A1), hereinafter Kearney.
	Regarding claim 1, Gao discloses a barcode reader configured to be supported by a workstation, the barcode reader comprising: 
a first housing portion (130 – outer housing) supporting a generally horizontal platter having a generally horizontal window [0033]; 
an image capture arrangement (120 – monochrome imager) having a first set of optical components [0033 & 0035], 

an illumination assembly (188 - strip), the illumination assembly including an illumination source (170 – illumination source) configured to emit a first illumination light having a first color, a second illumination light having a second color, and a third illumination light having a third color, each of the first color, the second color, and the third color being different from one another [0037]; and 
a controller (110 - MPU) configured to: 
cause the illumination source to sequentially 1) illuminate the object with the first illumination light and cause the image capture arrangement to capture first monochrome image data while the object is illuminated with the first illumination light; 2) illuminate the object with the second illumination light and cause the image capture arrangement to capture second monochrome image data while the object is illuminated with the second illumination light; and 3) illuminate the object with the third illumination light and cause the image capture arrangement to capture third monochrome image data while the object is illuminated with the third illumination light; and process the first monochrome image data, the second monochrome image data, and the third monochrome image data to (i) identify movement of the object, (ii) compensate for the movement, and (iii) determine a color associated with the object [0033, 0036, 0037, 0040, 0043, 0044, 0065, & Figs. 3A-3B],
wherein the controller is configured to determine the color of the object by generating a color vector of the object based on the first monochrome image data, the 
With respect to claim 1, the teachings of Gao have been discussed above.
	Gao, directed to systems and methods for reading of color optical codes with a monochrome image sensor [0002], discloses a data reader (100) including a monochrome imager (120), illumination source (170), and LEDs (185) all housed within a housing (130) [0034-0037].  Gao discloses that the data reader can be operated as either self-supported atop a horizontal surface or mounted to a wall [0034].
	Gao is silent, however, to explicitly disclosing a second housing portion supporting a generally vertical window and a second set of optical components, the second set of optical components are positioned at least partially within the second housing portion, the second set of optical components are configured to direct a second FOV through the generally vertical window, as recited in claim 1. 
	Kearney, also directed to a bar code symbol reading system [0002 & 0011], teaches, regarding claim 1, a second housing portion supporting a generally vertical window and a second set of optical components, the second set of optical components are positioned at least partially within the second housing portion, the second set of optical components are configured to direct a second FOV through the generally vertical window [0012, 0069, & 0070].
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further employ the second housing features of Kearney within the system and method of Gao for at least the benefit of providing bar code reading improvements resulting in increases in flexibility and POS throughput [0002].

	Regarding claim 2, Gao, as modified above, discloses the barcode reader of claim 1, wherein the illumination assembly is disposed within at least one of the first housing portion or the second housing portion [0033-0034].
	Regarding claim 3, Gao, as modified above, discloses the barcode reader of claim 1, wherein the illumination source includes a first illumination source and a second illumination source, the first illumination source to emit the first illumination light and the second illumination source to emit the second illumination light and the third illumination light, the first illumination source disposed within the housing [0036-0037].  
	Regarding claim 4, Gao, as modified above, discloses the barcode reader of claim 1, wherein the controller is to configured to decode barcode data appearing in at least one of the first FOV or the second FOV [0035-0037 & 0039].   
	Regarding claim 5, Gao, as modified above, discloses the barcode reader of claim 1, wherein the controller is configured to cause the illumination source to sequentially illuminate the object and is configured to cause the image capture arrangement to capture the first monochrome image data, the second monochrome image data, and the third monochrome image data in response to the object being stabilized within a product scanning region of the barcode reader [0033, 0034, 0036, 0037, 0040, 0043, 0044, 0065, & Figs. 3A-3B].
	Regarding claim 6, Gao, as modified above, discloses the barcode reader of claim 1, wherein the controller determines that the object is stabilized based on at least one of a dwell of a weight of the object on the platter, a dwell identified by an infrared proximity sensor system, a manual input, or an audio input [0034 & 0058].
claim 7, Gao, as modified above, discloses the barcode reader of claim 1, wherein the controller is configured to compensate for the movement by shifting the object within at least one of the first monochrome image data, the second monochrome image data, or the third monochrome image data to enable a position of the object within the first monochrome image data, the second monochrome image data, and the third monochrome image data to substantially align [0033, 0034, 0036, 0037, 0040, 0043, 0044, 0065, & Figs. 3A-3B].
	Regarding claim 8, Gao, as modified above, discloses the barcode reader of claim 1, wherein the controller is configured to compensate for the movement by applying a filter to at least one of the first monochrome image data, the second monochrome image data, or the third monochrome image data [0033, 0034, 0036, 0037, 0040, 0043, 0044, 0065, & Figs. 3A-3B].

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.  Applicant argues, see page 8 of the Remarks, that Gao “appears to lack any teaching or suggestion concerning the determination of the color of the object by generating a color vector of the object based on the monochrome image data”.  The examiner respectfully disagrees.  Gao clearly discloses utilizing a series of colored lights during an RGB illumination sequence to capture a plurality of monochrome image data and wherein this captured image data from the various colored lights can be compared with RGB color coordinates according to a conventional RGB color definition system (or other color system) resulting in being able to detect and differentiate between various colors in the captured image, such as during a decoding process of an optical code; see paragraphs [0041-0045 & 0061].  Therefore clearly meeting the claimed limitation of determining the color of the object by generating a color vector of the object based upon the monochrome image data.  The claim have been rejected accordingly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876